111 F.3d 126
Paul Danko, Jr., Berta Dankov.Uniontown Area School District, Uniontown, Fayette County,Pennssylvania, Blue Cross/Blue Shield of WesternPennsylvania, Pittsburgh, Pennsylvania, Educator's MutualLife Insurance Company, Lancaster, Pennsylvania,Pennsylvania State Education Association Harrisburg,National Education Association, Pennsylvania SchoolEmployers Retirement System, Herbert Margolis, Margolis George & Port
NO. 96-3379
United States Court of Appeals,Third Circuit.
Mar 07, 1997

Appeal From:  W.D.Pa. ,No.9500371 ,
Standish, J.


1
Affirmed.